

117 S1259 IS: Safe Cribs Act
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1259IN THE SENATE OF THE UNITED STATESApril 20, 2021Ms. Duckworth (for herself, Mr. Portman, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide that crib bumpers shall be considered banned hazardous products under section 8 of the Consumer Product Safety Act, and for other purposes.1.Short titleThis Act may be cited as the Safe Cribs Act.2.Banning of crib bumpers(a)In generalNot later than 180 days after the date of enactment of this Act, crib bumpers, regardless of the date of manufacture, shall be considered a banned hazardous product under section 8 of the Consumer Product Safety Act (15 U.S.C. 2057).(b)Crib bumper definedIn this section, the term crib bumper—(1)means any material that is intended to cover the sides of a crib to prevent injury to any crib occupant from impacts against the side of a crib or to prevent partial or complete access to any openings in the sides of a crib to prevent a crib occupant from getting any part of the body entrapped in any opening;(2)includes a padded crib bumper, a supported and unsupported vinyl bumper guard, and vertical crib slat covers; and(3)does not include a non-padded mesh crib liner.